Citation Nr: 1417134	
Decision Date: 04/16/14    Archive Date: 04/24/14

DOCKET NO.  09-38 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an effective date earlier than May 22, 2008, for a grant of a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).

2.  Entitlement to an earlier effective date for a grant of Dependents' Educational Assistance (DEA) under Chapter 35.

3.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

4.  Entitlement to service connection for a left knee disorder.

5.  Entitlement to service connection for a left leg disorder. 


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

D. Johnson, Counsel


INTRODUCTION

The Veteran served on active duty from June 1980 to June 1983.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a July 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. 

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in December 2013.  A transcript of the hearing is in the Veteran's file.

In December 2011 and in September 2013, the Board remanded the case for further development, which has been completed.  Stegall v. West, 11 Vet. App. 268, 271 (1998). 


FINDINGS OF FACT

1.  VA received the Veteran's current claim for entitlement to a TDIU on August 17, 2005.

2.  Prior to May 22, 2008, the Veteran was only service-connected for lumbar strain (rated 20 percent disabling), left ankle degenerative joint disease (rated 20 percent disabling), and residuals of right ankle sprain (rated 10 percent disabling).

3.  The Veteran did not meet the schedular criteria for TDIU benefits prior to May 22, 2008; and the evidence does not show that his service-connected disabilities of lumbar strain, left ankle degenerative joint disease, and residuals of right ankle sprain precluded employment prior to May 22, 2008. 

4.  The date entitlement to DEA benefits arose is May 22, 2008.

5.  At a hearing held in December 2013, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal with respect to the issues of entitlement PTSD, a left knee disorder, and a left leg disorder.

CONCLUSIONS OF LAW

1.  The criteria for entitlement to an effective date earlier than May 22, 2008, for an award of TDIU have not been met.  38 U.S.C.A. § 5110 (West 2002); 3.400, 4.16 (2013).

2.  The criteria for entitlement to an effective date earlier than May 22, 2008, for an award of DEA benefits have not been met.  38 U.S.C.A. § 5110 (West 2002).  38 U.S.C.A. §§ 3500, 3501, 3510 (West 2002 & Supp. 2013); 38 C.F.R. § 21.3021 (2013).

3.  The criteria for withdrawal of an appeal have been met for the issue of entitlement to service connection for PTSD.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

4.  The criteria for withdrawal of an appeal have been met for the issue of entitlement to service connection for a left knee disorder.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

5.  The criteria for withdrawal of an appeal have been met for the issue of entitlement to service connection for a left leg disorder.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  

The appeal arises from the Veteran's disagreement with the initial effective date assigned following the grant of TDIU and DEA education benefits.  As entitlement was granted, the claim was substantiated, additional notice is not required since VA already has given VCAA notice regarding the original claim, and any defect in the notice is not prejudicial and will not be discussed.  

The Veteran's service records, VA, and private medical records have been obtained.  Records pertaining to disability benefits from the Social Security Administration have also been obtained.  

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claim file.  And a medical examination or medical opinion is not needed to decide the claims for earlier effective dates.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  

I. Effective Dates 

The effective date of an award of disability compensation, in conjunction with a grant of entitlement to service connection on a direct basis, shall be the day following separation from active service or the date entitlement arose if the claim is received within one year of separation from service.  Otherwise, the effective date shall be the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(b)(2)(i).

The effective date of an increased rating is either the date of claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o)(1).  The exception to the rule allows for the earliest date as of which it was factually ascertainable that an increase in disability had occurred if the claim was received within 1 year from such date; otherwise, the effective date is the date of receipt of the claim.  38 C.F.R. § 3.400(o)(2).

Under 38 C.F.R. § 3.155, any communication or action, indicating an intent to apply for one or more benefits under the laws administered by the Department of Veterans Affairs, from a claimant may be considered an informal claim.  Such informal claim must identify the benefit sought.  38 C.F.R. § 3.155.

A. Earlier Effective Date for the Grant of TDIU

In a July 2008 rating action, the RO awarded TDIU, effective from May 22, 2008.  The Veteran contends that he is entitled to an earlier effective date.

The effective date rules for an increased compensation claim also apply for a TDIU claim.  Hurd v. West, 13 Vet. App. 449, 451 (2000).  The effective date of an evaluation and award of compensation for an increased rating claim is the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400.  

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the veteran is precluded, by reason of service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2013).  

TDIU benefits are granted only when it is established that the service-connected disabilities are so severe, standing alone, as to prevent the retaining of gainful employment.  If there is only one such disability, it must be rated at least 60 percent disabling to qualify for TDIU benefits; if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  

A formal claim for TDIU was received at the RO on August 17, 2005.  There is no indication of any other unadjudicated formal or informal claim for TDIU prior to this claim.  

On his VA Form 21-8940, Application for Compensation Based on Unemployability, the Veteran stated he had been too disabled to work since July 2005 due to his back, and his left and right ankles.  On this form, the Veteran also indicated that he was a high school graduate, with truck driving school experience, and no college.  The application reflects that he worked full-time as a truck driver since July 1998.  

At the time the Veteran's TDIU claim was received, service connection was in effect for only three disabilities: lumbar strain (rated 20 percent disabling), left ankle degenerative joint disease (rated 20 percent disabling), and residuals of right ankle sprain (rated 10 percent disabling).  The Veteran's combined rating was 50 percent.

Claims for entitlement to service connection for PTSD, and disabilities of the right leg, left knee, and left leg were pending at this time.  

In July 2006, the Veteran submitted claims for increased ratings for his service-connected lumbar sprain and his left and right ankle disabilities.  

In a January 2007 rating decision, the RO granted service connection for right knee osteoarthritis and enthesopathy (claimed as a right leg disability).  A 10 percent disability rating was assigned effective September 13, 2006.  In this same decision, the RO denied the Veteran's claim for a TDIU, as well as the increased rating claims.  The Veteran's combined rating remained at 50 percent.

The Veteran filed a notice of disagreement with respect to the denial of the increased rating for his lumbar strain disability, but indicated to the RO that he would be satisfied with a 40 percent rating.  See Report of Contact dated in July 2008.  

In a July 2008 rating decision, the RO increased the disability rating for the lumbar strain to 40 percent, effective June 18, 2008.  Based on the Veteran's statement, this award constituted a full grant of the benefit sought and that issue was no longer in appellate status.  The Veteran's combined rating was now 60 percent from June 18, 2008.  

In this same decision, the RO granted entitlement to TDIU, effective June 18, 2008.  The RO also awarded service connection for a pain disorder associated with both psychological factors and secondary medical conditions including ankles, knee, lumbar spine, traumatic arthritis, and depressive disorder not otherwise specified, secondary to pain disorder.  An evaluation of 70 percent was assigned for this disability, effective from May 22, 2008.  In light of this award, the Veteran's combined rating was 90 percent from May 22, 2008.  

The RO later granted an earlier effective date of May 22, 2008, for the grant of TDIU.  See statement of the case dated in September 2009.

Prior to May 22, 2008, the combined rating for the Veteran's service-connected disabilities was less than total and the Veteran did not meet the percentage criteria for a TDIU under 38 C.F.R. § 4.16(a).  Although claims for entitlement to service connection for PTSD and disabilities of the left knee and left leg were pending prior to May 22, 2008; the Veteran has withdrawn these claims.

It was not until the rating action of December 2008 (which granted service connection for a pain disorder) that the Veteran had a combined rating of 90 percent and thus met the schedular criteria for a TDIU.  Therefore, while the Veteran has argued for an effective date in 2005 when his claim was received, the date of entitlement to a TDIU, on a schedular basis, is May 22, 2008.  38 C.F.R. § 4.16 (a).  

The only other manner by which the Veteran would be entitled to an effective date earlier than May 22, 2008, is if the evidence were to show that he was unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities, standing alone, prior to May 22, 2008.  See 38 C.F.R. § 4.16 (2013).  

Where the percentage requirements for a TDIU are not met, entitlement to benefits on an extraschedular basis may be considered when the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, and consideration is given to the veteran's background including his employment and educational history.  38 C.F.R. §4.16(b).  In determining whether unemployability exists, consideration may be given to the veteran's level of education, special training, and previous work experience, but it may not be given to his age or to any impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.  The Board does not have the authority to assign an extraschedular total disability rating for compensation purposes based on individual unemployability in the first instance.  Bowling v Principi, 15 Vet. App. 1 (2001).  

There is no basis for a grant of TDIU on an extraschedular basis prior to May 22, 2008.  The medical evidence on file dated prior to May 22, 2008, including numerous treatment records for service connected and non-service connected disabilities alike, does not show that the Veteran was unemployable due solely to his service-connected disabilities of lumbar strain, left ankle degenerative joint disease, right leg disability, and residuals of right ankle sprain.

Attached to the Veteran's application for TDIU was an April 2005 letter of support from Dr. E., a VA physician.  Dr. E. wrote that the Veteran had three major medical problems, the most dramatic of which was his PTSD disorder.  He explained that this disability caused moderate functional impairment which had continued, or progressed, since 2002 with new symptoms of worsening anger management and more frequent combat nightmares.  The other two medical problems identified by Dr. E. were the Veteran's left ankle and back pain.  Dr. E. indicated that the extensive damage in the left ankle had not been surgically repairable and had led to chronic pain and loss of mobility.  As the Veteran was a truck driver and needed his left ankle to operate the trucks, his injury had effectively disabled him from his current job.  Dr. E. also noted that the Veteran's back pain also limited his ability to drive as it required him to sit for long periods of time, which caused pain.  Dr. E. concluded that the Veteran was unable to perform the job for which he was trained due to his ankle injury.  In addition, his PTSD made it probable that he would remain at least moderately disabled, for any job, on an indefinite basis.  

In additional letters received in April 2005, November 2005, May 2006, August 2006, and September 2007, as well as a July 2007 treatment note, Dr. E. indicated that the Veteran was unemployable due to a combination of service-connected (lumbar strain and bilateral ankle disabilities) and non-service-connected disabilities (i.e. PTSD).  Several of Dr. E.'s letters also reflect his opinion that the Veteran would have been capable of sedentary employment, but for the effect of his PTSD.  

At a VA spine examination in September 2006, a VA examiner determined that the Veteran was unable to perform heavy lifting or prolonged walking or standing and was thus unfit for manual labor employment.  This examiner also noted that he has no office skills, and was unable to walk for more than 5 minutes, and was unfit for sedentary employment as well.  

In statements received in February 2006 and May 2006 the Veteran reported that it was impossible for him to work due to his PTSD, back and ankle problems.  

SSA records reflect that the Veteran was initially denied SSA disability benefits in a July 2007 administrative decision.  In that decision, an Administrative Law Judge (ALJ) noted that a March 2006 physical examination conducted by the SSA revealed findings of low back derangement and internal derangement of the left knee.  The Veteran did not complain about his ankles during this examination.  The ALJ noted that the examining physician concluded that the Veteran could perform medium work activities with occasional climbing ramps, stairs, ladders, ropes and scaffolds.  

Included in the SSA records are reports from SSA physical evaluations conducted in April 2007 and June 2007.  The reports show that two physicians concluded that Veteran was able to frequently lift up to 10 pounds and occasionally lift up to 20 pounds.  He was able to occasionally climb, stoop, crawl, and crouch.  The Veteran was capable of sitting, standing and walking (with normal breaks) for about 6 hours in an 8-hour workday.  Pushing and pulling (including operation of hand/or foot controls) was, however, noted to be limited in the lower extremities.  

The Veteran was subsequently awarded SSA disability benefits in March 2009 and was found to have been disabled, for SSA purposes, since June 2005.  

In December 2011, the Board remanded the claim for referral to VA's Director of Compensation and Pension (C&P) service for extraschedular consideration.  In November 2012, the Director of C&P determined that the Veteran was not unable to secure and follow any gainful occupation prior to May 22, 2008, solely as a result of his service-connected disabilities.  Entitlement to TDIU on an extraschedular basis was denied.

While the September 2006 VA opinion and opinions from Dr. E. all appear to be favorable to the Veteran's contention that his service-connected disabilities precluded employment prior to May 2008, this evidence is insufficient for the Board to conclude that entitlement to TDIU on an extraschedular basis is warranted.  

The September 2006 VA opinion is not considered highly probative as the rationale provided for the opinion was not sufficiently explained.  Moreover, that opinion is inconsistent with the findings of the SSA physical examinations of April and June 2007 which show the Veteran was able to walk (with normal breaks) for about 6 hours in an 8-hour workday; and the March 2009 SSA decision which notes that the Veteran's employment experience included work as an account manager, thus conflicting with the examiner's statement that the Veteran had no office skills.

All of the medical opinions submitted by Dr. E. clearly reflect that he considered the Veteran to have been unemployable due to a combination of service-connected and non-service-connected disabilities.  

The Veteran has argued that, since SSA found him to be unemployable in 2005, VA should likewise find him to be unemployable in 2005.  This argument is without merit. 
First, VA is not bound by the determinations of SSA.  See Collier v. Derwinski, 1 Vet. App. 413, 417 (1991) 

Most significantly, SSA considers all disabilities in its determination of employability, while VA considers only those disabilities which are service connected.  The SSA decision clearly reflects that several non-service-connected disabilities were considered in reaching that decision.  

The evidence overwhelmingly reflects that, prior to May 22, 2008, the Veteran was unemployable due to a combination of service-connected and non-service-connected disabilities.  

The preponderance of the evidence is against the claim for an earlier effective date for the grant of TDIU; there is no doubt to be resolved; and an earlier effective date is not warranted. 

B. Earlier Effective Date for the Grant of DEA Benefits

Basic eligibility exists for DEA benefits if a veteran were discharged from service under conditions other than dishonorable and if he has a permanent and total service-connected disability.  38 U.S.C.A. § 3501; 38 C.F.R. §§ 3.807, 21.3021.  There are other avenues through which basic eligibility may be granted; however, they involve factors not applicable here, e.g., the death of a veteran or if a veteran is currently on active duty.  Id.  

The Board has determined that the proper effective date for the grant of entitlement to TDIU was May 22, 2008.  Since eligibility for DEA benefits is predicated on that finding, the effective date of eligibility cannot precede that date.  The law is dispositive of the issue.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).





II. Withdrawn Issues

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  In December 2013, the Veteran testified at his Board hearing that he was withdrawing his appeal of the issues of entitlement to service connection for PTSD and disorders of the left knee and leg.  

There remain no allegations of errors of fact or law for appellate consideration with respect to those issues; the Board does not have jurisdiction to review them; and dismissal is warranted.  


ORDER

Entitlement to an earlier effective date earlier than May 22, 2008, for a grant of TDIU is denied.

Entitlement to an earlier effective date for a grant of DEA educational benefits is denied.

Entitlement to service connection for PTSD is dismissed.

Entitlement to service connection for a left knee disorder is dismissed.

Entitlement to service connection for a left leg disorder is dismissed. 



____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


